DETAILED ACTION
In response to communication filed on 7 February 2022, claims 1 and 14 are amended. Claims 1-25 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see "Claim Objections”, filed 7 February 2022, have been carefully considered and are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below

Applicant’s arguments, see "35 U.S.C. § 103”, filed 7 February 2022, have been carefully considered and are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claims 1 and 14 recite “of said websites belong to a semantic composite type” should read as -- of said websites belong to said semantic composite type-- as it appears to be  also recite “edit smart boxes” should read as -- edit said smart boxes-- as it appears to be a typographical error and can cause antecedent issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2015/0154164 A1, hereinafter “Goldstein”) in view of Ramakrishna et al. (US 7,594166 B1, hereinafter “Ramakrishna”) further in view of Abrahami (US 2013/0232403 A1, hereinafter “Abrahami1”).

Regarding claim 1, Goldstein teaches
A website building system, said system comprising: (see Goldstein, [0111] “System 100 may be installed as part of a website building system”).
a memory; (see Goldstein, [0370] “The instructions may define the inventive device in operation with the computer platform… any type of disk… any other type of media suitable for storing electronic instructions and capable of being coupled to a computer system bus”).
a processor; (see Goldstein, [0110] “System 100 may comprise… a processor 250”).
at least one database storing websites (see Goldstein, [0288] “the components from different versions of the website 605 which may be stored on database 660”; [0289] “the hierarchical arrangements of components may be stored in database 660”) of users built using said website building system, (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) said websites having components, (see Goldstein, [0287] “a website may have hierarchical arrangements of components having attributes”) said at least one database (see Goldstein, [0184] “may then save a list of relationships between components”; [0009] “the website components are stored in at least one of a database”) to also store semantic composite types, wherein a semantic composite type (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types) defines a set of components matching said semantic composite type (see Goldstein, [0321] “Component semantic analyzer 724 may also match the components in two component sets according to their IDs and attributes (such as position, size and type). It may perform semantic matching based on higher-level semantic type (e.g. a text paragraph component as compared to a text line component). It may also rely on created semantic links (e.g. matching two pairs of image+caption components”; [0036] “creating a match between elements from two matched components based on the semantic classification”) to be edited together and (see Goldstein, [0187] “such as grouping for editing, as many visual design systems have the ability to associate components in wherein said semantic composite types… (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types) at least part of said set of components during editing; (see Goldstein, [0187] “Predefined POS locator 254 may detect partial order sets which are created based on specific hints which may be provided by the application designer or within the original application template. Such hints may take a number of forms. Specific composite components which include predefined partial order system hints, such as a "picture+text caption" component may include the coupling of the two into a predefined partial order set”).
wherein smart boxes are specific instances of (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) said set of components; and (see Goldstein, [0321] “Component semantic analyzer 724 may also match the components in two component sets according to their IDs and attributes (such as position, size and type). It may perform semantic matching based on higher-level semantic type (e.g. a text paragraph component as compared to a text line component). It may also rely on created semantic links (e.g. matching two pairs of image+caption components”). 
to create and edit smart boxes (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) according to semantic page knowledge, (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture  component pairs based on their type, proximity and relationship to other components… may recognize that T1 and P1 form a related pair, as well as T2-P2 and T3-P3… place them in the containing page, preserving the information about the relationships between them”). 
at least one analyzer (see Goldstein, [0117] “component analyzer 229 may analyze components”) to determine which components of a page of a website of said websites belong to a semantic composite type (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types) according knowledge extracted from at least one of: said website component attributes, (see Goldstein, [0335] “It may also rely on content/attribute analysis of the component (e.g. analyzing content of picture/text components through concept identification and extraction to find related components)”).
an editor (see Goldstein, [0221] “The visual design system may provide a single editor for both versions (possible constrained when editing a mobile layout), or separate desktop and mobile site editors”) to receive said page comprising said components and (see Goldstein, said smart boxes… (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) and to enable a user to edit at least said smart boxes… (see Goldstein, [0252] “an original desktop page DP1 containing two components (A and B) is edited via the desktop editor by adding 4 new components--two pairs of semantically-related text and image components (T1/I1 and T2/I2)--creating a new page DP2”) associated with their smart composite type (see Goldstein, [0252] “an original desktop page DP1 containing two components (A and B) is edited via the desktop editor by adding 4 new components--two pairs of semantically-related text and image components (T1/I1 and T2/I2)--creating a new page DP2”).
Goldstein does not explicitly teach wherein said semantic composite types have associated operations and behaviors to be performed on at least part of said set of components; a smart box handler running on said processor; said smart box handler comprising: to receive said page comprising said components and said smart boxes from said smart box handler; using said operations and behaviors.
	However, Ramakrishna discloses rendering dynamic web page and also teaches
	elements have associated operations and behaviors to be performed on components (see Ramakrishna, [col2 lines23-24] “An element can be associated with multiple external behavior components to provide multiple effects, such as changing color and expanding a list when clicked”; [col2 lines44-46] “wherein at least one of the elements is associated with an external behavior component”; [col5 lines14-16] “The renderer 66 outputs and/or modifies an outputted image based on the attached behaviors”; [col11 lines43-45] 
	using said operations and behaviors (see Ramakrishna, [col2 lines23-24] “An element can be associated with multiple external behavior components to provide multiple effects, such as changing color and expanding a list when clicked”; [col2 lines44-46] “wherein at least one of the elements is associated with an external behavior component”; [col5 lines14-16] “The renderer 66 outputs and/or modifies an outputted image based on the attached behaviors”; [col11 lines43-45] “instantiating the behavior as needed, and calling a method thereof, while other event handler operations may be written into the behavior component”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of behaviors associated with components as being disclosed and taught by Ramakrishna, in the system taught by Goldstein to yield the predictable results of improving the appearance of web pages (see Ramakrishna, [col1 lines25-27] “An improvement to how a web page may be made to appear to a viewer is Dynamic HTML (DHTML), which enhances the appearance of a page's elements by adding effects thereto”).
The proposed combination of Goldstein and Ramakrishna does not explicitly teach a smart box handler running on said processor; said smart box handler comprising: to receive said page comprising said components and said smart boxes from said smart box handler.
However, Abrahami1 discloses smart handles and also teaches
	a smart box handler running on said processor (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”; [0079] “processes of a computer, computing system”).
said smart box handler comprising: (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”; [0079] “processes of a computer, computing system”).
to receive information from said smart box handler (see Abrahami1, [0025] “designer defined according to the functionality of the smart handles and website editor defined according to functionality of the smart handles”; [0065] “may receive any changes made by user 5 using handles H1 and H2 and may pass this information to dynamic layout coordinator 120”; [0071] “may map handles to rules”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of smart handles passing on change, online editing, manually configuring and editing at various levels along with classifying semantic decompositions as being disclosed and taught by Abrahami1, in the system taught by the proposed combination of Ramakrishna and Goldstein to yield the predictable results of automatically triggering dynamic layout activity in conjunction with smart handles (see Abrahami1, [0066] “there may be two possible conventions for using smart handles in conjunction with dynamic layout rules. The first is dynamic layout by default in which the regular adjustment handles provided for the components act as triggers for dynamic layout activity”). 
Claim 14 incorporates substantively all the limitations of claim 1 in a method form (see Goldstein, [0371] “systems may be used with programs in accordance with the teachings herein, or it may prove convenient to construct a more specialized apparatus to perform the desired method”) and is rejected under the same rationale. 

Regarding claim 2, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
	and also comprising an updater (see Goldstein, [0216] “Dynamic layout handler 284”) to provide updates to said website based on external updates and (see Goldstein, [0217] “the mobile-adapted application may have to be dynamically modified due to changes such as modifications to the content of a component such as the amount of contained text. These may include changes originating from an external source (e.g., external data feed, concurrent user  updates to said at least one database (see Goldstein, [0218] “the resulting alternate layout (including the grouping, POS and ordering information) may be stored in database 50 together with the application or separately for further use, or as the basis for further modifications”).
Claim 15 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said semantic composite types are at least one of (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types) repeater semantic composites (see Goldstein, [0184] “Pattern POS locator 253 may detect a pattern partial order set when there is a repeating pattern of a given number of components (e.g. component pairs or triplets) having specific type, properties and layout at a given distance”).
Claim 17 incorporates substantively all the limitations of claim 4 in a method form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said repeater semantic composites are (see Goldstein, [0184] “Pattern POS locator 253 may detect a pattern partial order set when there is a repeating pattern of a given number of components (e.g. component pairs or triplets) having specific type, properties and layout at a given distance”) lists, (see Goldstein, [0184] “Pattern POS locator 253 may then save a list of relationships between components”) galleries and grids (see Goldstein, [0105] “different gallery type for desktop and mobile list components)… e.g. grid gallery# of columns/rows”).
Claim 18 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said editor (see Goldstein, [0221] “The visual design system may provide a single editor for both versions (possible constrained when editing a mobile layout), or separate desktop and mobile site editors”) allows a user of (see Goldstein, [0210] “designer defined parameters and website building system defined parameters”) said website building system (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) to interactively designate said website components into said smart boxes (see Goldstein, [0188] “may provide both predefined groups and predefined partial order sets… may allow the designer to specify predefined group hints (used for grouping components into a virtual super-node)”). 
Claim 19 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

claim 7, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said smart box handler comprises: (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”)	
an automatic handler (see Goldstein, [0294] “Comparer and merger 650 may”) to analyze (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”) said page and (see Goldstein, [0122] “each page of the pertinent web site individually”) to perform semantic decomposition according to said analysis; and at least one of: (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”).
an online analyzer and handler (see Abrahami1, Fig.2) to provide online processing (see Abrahami1, [0043] “dynamic layout during online editing”) and said semantic decomposition (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”) via said automatic handler (see Goldstein, [0294] “Comparer and merger 650”). The motivation for the proposed combination is maintained.

Regarding claim 8, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
and also comprising at least one of: an interactive handler (see Abrahami1, [0076] “manual modifier 145”) to enable a user (see Abrahami1, [0064] “a web-based site editing system is used as an example of a visual design system… Manual modifier 145 may allow designer 5 to override the pre-defined display and/or functionality of handles H1, H2 and H3”) of said website building system (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) to manually configure (see Abrahami1, [0071] “a user or designer may map handles to rules at different levels such as at the entire system level, at a specific application level (such as part of the application creation information) or even at page, container, component or component class level”) said semantic decomposition; and (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”). The motivation for the proposed combination is maintained.
Claim 21 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
and also comprising: a site generation system (see Goldstein, [0272] “initial layout converter”) to generate said website comprising (see Goldstein, [0095] “some parts of the site may be dynamically generated, and the relationship between site elements might also be implemented procedurally”) said smart boxes; and (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create 
an import handler to import (see Goldstein, [0363] “(including an external content management changes) or through an external version control system 615 which may manage a version of the stored website”) and classify semantic composite type definitions (see Goldstein, [0335] “Semantic classifier 741 may use a system table mapping types (single and multi-components) into semantic types arranged in a hierarchy of types, e.g. "image" and "video" are sub-types of "visual" which is a sub-type of the top-level "component" as shown in Fig. 40”; [0036] “classifying the components into a semantic classification; and creating a match between elements from two matched components based on the semantic classification”) from said site generation system and (see Goldstein, [0272] “initial layout converter”) systems external (see Goldstein, [0205] “third party application components (which may support multiple variants having different display sizes)”) to said website building system (see Goldstein, [0111] “System 100 may be installed as part of a website building system”). 

Regarding claim 10, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
a semantic composite sensitive editor (see Goldstein, [0261] “mobile editor may interact with mobile handler 360 which handles mobile-side only changes”) to enable said user to apply associated editing behaviors (see Goldstein, [0252] “containing two components (A and B) is edited via the desktop editor… mobile layout adder 346 may cluster these 4 components into a new virtual page and may run initial layout converter 200 on them.  Since T1 is semantically related to I1, and T2 to I2, these pairs would be kept together.  Thus, the created (vertical) sequence would be A-T1-I1-T2-I-B (as in MP3)--preserving the semantic information”)”) to said smart boxes; and (see Goldstein, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific 
a semantic composite type editor (see Goldstein, [0258] “component modifier 350”) to enable general editing (see Goldstein, [0258] “when there are changes to attributes such as style, font or text size of a desktop component including general property changes”) of said semantic composite types (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as types).
Claim 23 incorporates substantively all the limitations of claim 10 in a method form and is rejected under the same rationale.

Regarding claim 11, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
and also comprising a layout compiler (see Goldstein, [0100] “may employ dynamic layout”) to generate layout definitions (see Goldstein, [0098] “create parallel layout definitions between different display platforms for a given application”) for said website (see Goldstein, [0122] “each page of the pertinent web site individually”) according to a layout definition language (see Goldstein, [0098] “A visual design system may also provide an internal, consistent object data model of the site, with precisely specified attributes for all site objects. Thus, a visual design system may provide multiple visual layouts for a single site or application with a single set of components”).  
Claim 24 incorporates substantively all the limitations of claim 11 in a method form and is rejected under the same rationale.

Regarding claim 12, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said semantic composite sensitive editor comprises (see Goldstein, [0261] “mobile editor may interact with mobile handler 360 which handles mobile-side only changes”) a semantic composite editing behavior applier (see Goldstein, [0109] “Reconverter 300 may reconvert layout configuration after the main layout configuration application has been edited”) to apply associated editing capabilities (see Goldstein, [0252] “containing two components (A and B) is edited via the desktop editor… mobile layout adder 346 may cluster these 4 components into a new virtual page and may run initial layout converter 200 on them.  Since T1 is semantically related to I1, and T2 to I2, these pairs would be kept together.  Thus, the created (vertical) sequence would be A-T1-I1-T2-I-B (as in MP3)--preserving the semantic information”)”) to said smart boxes (see Goldstein, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0141] “If the component is a logo instead of text-over-image… to create an overlap group instead of a text over image group” – logo is interpreted as type representing semantic composition). 

Regarding claim 13, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said semantic composite editing behavior applier comprises at least one of: (see Goldstein, [0109] “Reconverter 300 may reconvert layout configuration after the main layout configuration application has been edited”).
a resizer to handle (see Goldstein, [0187] “forms of association available in a visual design system such as grouping for editing, as many  visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together”) said semantic composite type specific (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as types) resizing for said smart boxes; (see Goldstein, [0187] “forms of association available in a visual design system such as grouping for editing, as many  visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together” – groups are interpreted as smart boxes).
Claim 25 incorporates substantively all the limitations of claim 13 in a method form and is rejected under the same rationale.

Regarding claim 20, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said analyzing (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”) and classifying comprises: (see Goldstein, [0335] “Semantic classifier 741 may use a system table mapping types (single and multi-components) into semantic types arranged in a hierarchy of types, e.g. "image" and "video" are sub-types of "visual" which is a sub-type of the top-level "component" as shown in Fig. 40”; [0036] “classifying the components into a semantic classification; and creating a match between elements from two matched components based on the semantic classification”).
analyzing (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”) said page and (see Goldstein, [0122] “each page of the pertinent web site individually”) performing semantic decomposition according to said analyzing a page; and at least one of: (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”).
providing online processing (see Abrahami1, [0043] “dynamic layout during online editing”) and said semantic composite types (see Goldstein, [0137] “may determine a set of via said analyzing a page (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”). The motivation for the proposed combination is maintained. 

Regarding claim 22, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
generating said website comprising (see Goldstein, [0095] “some parts of the site may be dynamically generated, and the relationship between site elements might also be implemented procedurally”) said smart boxes; and (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes).
importing (see Goldstein, [0363] “(including an external content management changes) or through an external version control system 615 which may manage a version of the stored and classifying semantic decomposition definitions from (see Abrahami1, [0071] “may map handles to rules at different levels such as at the entire system level, at a specific application level (such as part of the application creation information) or even at page, container, component or component class level. Handles may also be automatically configured by system 100”) said generating and (see Goldstein, [0272] “initial layout converter”) systems external (see Goldstein, [0205] “third party application components (which may support multiple variants having different display sizes)”) to said website building system (see Goldstein, [0111] “System 100 may be installed as part of a website building system”). The motivation for the proposed combination is maintained.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein and Abrahami1 in view of Abrahami et al. (US 2014/0108373 A1, hereinafter “Abrahami2”).

Regarding claim 3, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
about said smart boxes (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) to be indexed to a search engine spider (see Goldstein, [0228] “a page might be indexed by a search engine spider reading the desktop layout configuration pages”).   
The proposed combination of Goldstein, Ramakrishna and Abrahami1 does not explicitly teach a search engine friendly renderer to send information. 
However, Abrahami2 discloses website building system and also teaches
a search engine friendly renderer to send information (see Abrahami2, [0080] “sitemap renderer 45 may provide a sitemap to the spider and search engine friendly renderer 46 may create the search engine friendly version of the pertinent page whenever a page is requested by the spider”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of search engine friendly renderer to send information to be indexed to a search engine spider as being disclosed and taught by Abrahami2, in the system taught by the proposed combination of Goldstein, Ramakrishna and Abrahami1 to yield the predictable results of creating webpages efficiently based on optimization techniques (see Abrahami2, [0021] “The website building system can also implement search engine optimization techniques in the creation of these page variants so as to improve the ranking of the specific pages by crawling search engines. Aside from displaying the search engine friendly version of the page, the system can also generate relevant sitemaps to guide the spiders as to which URL's to request so that all site pages are indexed”). 
Claim 16 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156